 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES HAMPTON,                                     No. 2:13-cv-0923 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    TIM VIRGA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 23, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 36). Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued September 23, 2019 (ECF No. 36) are

28   ADOPTED in full;
                                                         1
 1         2. Defendants’ motion for summary judgment for failure to exhaust administrative
 2   remedies, filed October 31, 2018 (ECF No. 29), is GRANTED, and
 3         3. This case is CLOSED.
 4
     DATED: November 14, 2019
 5
                                               /s/ John A. Mendez____________           _____
 6

 7                                             UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
